DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Claims Status
Claim 12 has been cancelled. 
Claims 1-11 and 13-21 are pending and allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Walsh on 4/29/2021. The application is amended as follows:



In the Claims
1.	(Currently Amended) A method comprising:
presenting, on a display of a device, a three-dimensional (3D) garment model draped on an avatar of a user that mirrors a body of the user;
detecting a section-specific gesture made by the user in relation to a section of the 3D garment model draped on the avatar mirroring the user’s body 
identifying a gesture by analyzing a difference between initial and subsequent sensor data describing the body of the user from at least one sensor, the initial sensor data received at a first time and the subsequent sensor data received at a second time, and the initial and subsequent sensor data describing the body of the user in a 3D physical space;
determining the section of the 3D garment model draped on the avatar mirroring the user’s body based on the initial and subsequent sensor data describing the body of the user; and 
determining the section-specific gesture based on the gesture identified and the section of the 3D garment model draped on the avatar mirroring the user’s body;
modifying the 3D garment model by tailoring the section of the 3D garment model as draped on the avatar mirroring the user’s body according to the section-specific gesture, the tailoring including at least one alteration that modifies the section of the 3D garment model, modification of the section of the 3D garment model producing a custom size from a manufacturer-predefined size; and
presenting, on the display, the 3D garment model as modified.

2.	(Currently Amended) The method of claim 1, further comprising generating the avatar based on the initial and subsequent sensor data



4.	(Previously Presented) The method of claim 1, further comprising draping the 3D garment model on the avatar, the 3D garment model generated to model a garment available for sale.

5.	(Previously Presented) The method of claim 1, further comprising: 
accessing the 3D garment model from a garment model database stored in an electronic marketplace, the 3D garment model having a material property; 
calculating a simulated force acting on the 3D garment model based on the material property; and
generating the 3D garment model, as draped on the avatar, based on calculation of the simulated force.

6.	(Previously Presented) The method of claim 1, further comprising determining the manufacturer-predefined size for the 3D garment model based on the avatar.

7.	(Previously Presented) The method of claim 1, further comprising: 
detecting a confirmation gesture in relation to the 3D garment model as modified based on additional sensor data describing the body of the user; and
transmitting a request to modify a garment corresponding to the 3D garment model and available for sale based on the confirmation gesture.

8.	(Currently Amended) The method of claim 1, wherein the initial and subsequent sensor data is received from three sensors and the three sensors are positioned in a triangle configuration in [[a]] the 3D physical space.



10.	(Currently Amended) A system comprising:
at least one processor; and
memory having stored thereon instructions that are executable by the at least one processor to perform operations including:
presenting, on a display of a device, a three-dimensional (3D) garment model draped on an avatar of a user that mirrors a body of the user;
detecting a section-specific gesture in relation to a section of the 3D garment model draped on the avatar mirroring the user’s body by:
identifying a gesture by analyzing a difference between initial and subsequent sensor data describing the body of the user, the initial sensor data received at a first time and the subsequent sensor data received at a second time, and the initial and subsequent sensor data describing the body of the user in a 3D physical space; 
determining the section of the 3D garment model draped on the avatar mirroring the user’s body based on the initial and subsequent sensor data describing the body of the user; and
determining the section-specific gesture based on the gesture identified and the section of the 3D garment model draped on the avatar mirroring the user’s body; 
modifying the 3D garment model by tailoring the section of the 3D garment model as draped on the avatar mirroring the user’s body according to the section-specific gesture, the tailoring including at least one alteration that modifies the section of the 3D garment model, modification of the section of the 3D garment model producing a custom size from a manufacturer-predefined size; and
presenting, on the display, the 3D garment model.

11.	(Currently Amended) The system of claim 10, wherein the operations further include generating the avatar based on the initial and subsequent sensor data

12.	(Canceled)

13.	(Previously Presented) The system of claim 10, wherein the operations further include draping the 3D garment model on the avatar, the 3D garment model generated to model a garment available for sale.

14.	(Previously Presented) The system of claim 10, wherein the operations further include:
accessing the 3D garment model from a garment model database stored in an electronic marketplace, the 3D garment model having a material property;
calculating a simulated force acting on the 3D garment model based on the material property; and
generating the 3D garment model, as draped on the avatar, based on calculation of the simulated force.

15.	(Previously Presented) The system of claim 10, wherein the operations further include determining the manufacturer-predefined size for the 3D garment model based on the avatar.

16.	(Currently Amended) The system of claim 10, wherein the initial and subsequent sensor data is received from two sensors arranged in [[a]] the 3D physical space.


presenting, on a display of a device, a three-dimensional (3D) garment model draped on an avatar of a user that mirrors a body of the user;
detecting a section-specific gesture in relation to a section of the 3D garment model draped on the avatar mirroring the user’s body by:
identifying a gesture by analyzing a difference between initial and subsequent sensor data describing the body of the user, the initial sensor data received at a first time and the subsequent sensor data received at a second time, and the initial and subsequent sensor data describing the body of the user in a 3D physical space;
determining the section of the 3D garment model draped on the avatar mirroring the user’s body based on the initial and subsequent sensor data describing the body of the user; and 
determining the section-specific gesture based on the gesture identified and the section of the 3D garment model draped on the avatar mirroring the user’s body;
modifying the 3D garment model by tailoring the section of the 3D garment model as draped on the avatar mirroring the user’s body according to the section-specific gesture, the tailoring including at least one alteration that modifies the section of the 3D garment model, modification of the section of the 3D garment model producing a custom size from a manufacturer-predefined size; and
presenting, on the display, the 3D garment model.

18.	(Currently Amended) The computer-readable storage medium of claim 17, wherein the operations further include generating the avatar based on the initial and subsequent sensor data



20.	(Previously Presented) The computer-readable storage medium of claim 17, wherein the operations further include draping the 3D garment model on the avatar, the 3D garment model generated to model a garment available for sale.

21.	(Previously Presented) The method of claim 1, wherein determining the section of the 3D garment model is based on:
obtaining the initial sensor data describing the body of the user with respect to the section of the 3D garment model; and
obtaining the subsequent sensor data describing the body of the user with respect to the section of the 3D garment model.

Allowable Subject Matter
	Claims 1-11 and 13-21 are allowed. In the Examiner’s amendment above, each independent claim not recites that “the initial and subsequent sensor data describing the body of the user in a 3D physical space”. This feature, taken in combination with the remaining elements of the claim, is neither anticipated nor rendered obvious over the prior art. 
More specifically, the most felicitous prior art of record includes the references to Higgins and Grinspun as previously cited. Independent claims 1, 10, and 17 recite the detecting of a section-specific gesture by identifying a gesture by analyzing a difference between initial and subsequent sensor data describing the body of the user, the initial sensor data received at a first time and the subsequent sensor data received at a second time, and the initial and subsequent sensor data describing the body of the user in a 3D physical space, and, determining the section of the 3D garment model draped on the avatar mirroring the user’s body based on the initial and subsequent sensor data describing the body of the user and determining the section of the 3D garment model draped on the avatar mirroring the user’s body based on the initial and subsequent sensor data describing the body of the user.
	That is, the section specific gesture is identified by determining – from the same set of sensor data – both the section and the gesture itself. While Higgins does disclose body data and a gesture determined from data descriptive of the body, Higgins does not disclose a section specific gesture (let alone determining the section utilizing the initial and subsequent sensor data describing the body of the user). To this, Grinspun becomes pertinent, though Grinspun does not cure the deficiencies of Higgins. While Grinspun discloses determining a section, Grinspun does not disclose determining the section based on sensor data that describes the body of the user in a 3D physical space. To the contrary, Grinspun discloses determining the section based on input data via an input device, such as a mouse or touchscreen. 
	In summary, Higgins lacks disclosure of identifying a specific section from data describing the body of the user in a 3D physical space (though Higgins does disclose such a determination relative to a gesture – just not a gesture relative to a specific section). Meanwhile, Grinspun discloses the specific section, but does so based on mouse or touchscreen data, rather than data descriptive of the user’s body in 3D physical space.  As such, though individual elements of the claims are taught in vacuo, the combination of Higgins and Grinspun does not disclose identification/determination of each of the section and the gesture from singular data obtained from sensors, the data describing the body of the user in a 3D physical space. 
The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner




/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619